Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that the evidence in the record does not shew that the deed executed by Maria D. Hall previous to her intermarriage with Daniel Ashley, was executed by the said Maria with intent to commit any fraud upon the marital rights of her intended husband. It was executed not only upon a good, but a valuable consideration ; and taking into consideration the perishable nature of a portion of the property, the hazard of loss from the death of the slave, and the insufficiency of the real estate to pay the debt with the interest which might reasonably have been expected to have accrued thereon before the probable termination of the life estate, there was no such gross inadequacy of consideration as to raise the presumption that the same was merely colourable, and intended to *339conceal a fraudulent intent. The Court is therefore of opinion, that said decree is erroneous, and the same is reversed with costs, and this Court proceeding, &c., injunction dissolved and bill dismissed with costs.